—Appeal from an order, Supreme Court, New York County (Helen Freedman, J.) entered October 5, 1992, which, insofar as appealed from, denied defendant-appellant’s motion to dismiss the action as barred by the Statute of Limitations, unanimously dismissed, without costs.
Given that the relief defendant seeks was the very relief it had sought and was denied in the IAS Court’s prior order entered July 18, 1991, and also that the IAS Court, while expressly stating that it was "adher[ing]” to such prior order, neither indicated that it was granting reargument nor addressed the merits of defendant’s argument, we think it clear that the IAS Court deemed the motion to be one for reargument of the prior order, and denied reargument. Accordingly, the order is not appealable (see, e.g., Interglobal Realty Corp. v American Std., 174 AD2d 436). Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.